Citation Nr: 1132720	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  10-07 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.     


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 











INTRODUCTION

The Veteran was in missing status from November 1942 to March 1945; he had recognized guerrilla service from March 1945 to June 1945; and he had regular Philippine Army service from June 1945 to March 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied the claim for a one-time payment from the Filipino Veterans Equity Compensation Fund because the Veteran was ineligible for VA benefits.  The basis for the denial was an October 1976 Forfeiture Decision of VA's Compensation and Pension Service in which it was determined that the Veteran had forfeited all rights, claims, and benefits to which he might otherwise be entitled under the laws administered by the VA because he had made fraudulent statements in support of another claimant's claim for additional allowance for dependents.   

In the Veteran's substantive appeal (VA Form 9), dated in February 2010, he indicated that he desired a hearing before a member of the Board at the Central Office in Washington, D.C.  He noted that he was represented by the Paralyzed Veterans of America (PVA).  In this regard, in November 2009, he submitted a VA Form 21-22 appointing the PVA as his representative.  A hearing was scheduled to be held in July 2011.  However, in June 2011, the Veteran submitted a statement in which he indicated that due to financial hardship and physical problems, he was unable to attend the hearing.  In addition, in a July 2011 letter, the PVA stated that the Veteran had submitted the VA Form 21-22 appointing them as his representative without their knowledge.  The PVA noted that given the Veteran's history of fraud, they declined/withdrew representation.  See 38 C.F.R. § 20.608.  No other request for a hearing, either before the RO or the Board, remains pending at this time.      




Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In an October 1976 Forfeiture Decision, the Compensation and Pension Service found that the Veteran had forfeited his rights claims and benefits under VA law based on fraud, a finding that is still in effect.


CONCLUSION OF LAW

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is precluded by the prior determination of fraud.  38 U.S.C.A. § 6103(a) (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In this case, it is the law, and not the facts, that are dispositive of the appeal.  Thus, the Board finds that the duties to notify and assist under the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The United States Court of Appeals for Veterans Claims (Court) has held that enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Further, VA has no duty to assist the Veteran in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating his claim.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368.

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine Veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Section 1002, which addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East During World War II, provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  See Section 1002(c)(1).  Section 1002(d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

The Board finds that the Veteran is not entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund.  The Board acknowledges that the Veteran meets the aforementioned service requirements.  However, the record documents that the Veteran's rights to VA benefits have been forfeited based on a finding of fraud.  In this regard, in an October 1976 Forfeiture Decision of VA's Compensation and Pension Service, it was determined that the Veteran had forfeited all rights, claims, and benefits to which he might otherwise be entitled under the laws administered by the VA because he had made fraudulent statements in support of another claimant's claim for additional allowance for dependents.  He was notified of the October 1976 decision in a letter dated in October 1976.  No appeal was filed and that decision became final.   

In the absence of evidence that the Veteran's forfeiture of VA benefits based on a finding of fraud has been revoked (or should be revoked), the Board finds that the claim to entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund must be denied as a matter of law.  Cacalda v. Brown, 9 Vet. App. 261 (1996) (holding that where law, and not the evidence, is dispositive, the appeal should be terminated for lack of legal merit or entitlement).  The Board notes that in the Veteran's February 2010 substantive appeal, he appears to allege that there was clear and unmistakable error (CUE) in the October 1976 Forfeiture Decision.  However, he did not provide any specific allegation of fact or law regarding the October 1976 decision, and in essence, only expressed his dissatisfaction with the decision.  

Inasmuch as the Veteran's forfeiture of VA benefits remains in effect, it constitutes a statutory bar to his receipt of any VA benefits, to include benefits from the Filipino Veterans Equity Compensation Fund.  See 38 U.S.C.A. § 6104. Accordingly, his claim for such benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


